                                            Case 3:20-cv-06786-TSH Document 38 Filed 03/19/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OUT WEST RESTAURANT GROUP INC.,                  Case No. 20-cv-06786-TSH
                                         et al.,
                                   8
                                                        Plaintiffs,                       ORDER GRANTING MOTION FOR
                                   9                                                      JUDGMENT ON THE PLEADINGS
                                                  v.
                                  10                                                      Re: Dkt. No. 26
                                         AFFILIATED FM INSURANCE
                                  11     COMPANY,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14                                         I.    INTRODUCTION
                                  15           Plaintiffs Out West Restaurant Group, Inc., Cerca Trova Restaurant Group, Inc., Cerca

                                  16   Trova Steakhouse, LP., and Cerca Trova Southwest Restaurant Group, LLC (“Plaintiffs”) bring

                                  17   this action against Affiliated FM Insurance Company (“AFM”), seeking coverage for economic

                                  18   losses to their restaurant businesses caused by COVID-19. Pending before the Court is AFM’s

                                  19   Motion for Judgment on the Pleadings pursuant to Federal Rule of Civil Procedure 12(c). ECF

                                  20   No. 26. Plaintiffs filed an Opposition (ECF No. 29) and AFM filed a Reply (ECF No. 34). The

                                  21   Court finds this matter suitable for disposition without oral argument and VACATES the March

                                  22   25, 2021 hearing. See Civ. L.R. 7-1(b). Having considered the parties’ positions, relevant legal

                                  23   authority, and the record in this case, the Court GRANTS AFM’s motion for the following

                                  24   reasons.

                                  25                                         II.   BACKGROUND
                                  26   A.      Factual Background
                                  27           Plaintiff Out West Restaurant Group, Inc. is a restaurant management company. First Am.

                                  28   Compl. (“FAC”) ¶ 9, ECF No. 18. It is the exclusive franchisee of Outback Steakhouse
                                            Case 3:20-cv-06786-TSH Document 38 Filed 03/19/21 Page 2 of 11




                                   1   restaurants in Arizona, Colorado, Nevada, and New Mexico and the predominate franchisee in

                                   2   California. Id. Plaintiff Cerca Trova Steakhouse is an entity that holds leases for all California

                                   3   restaurants, while Plaintiff Cerca Trova Southwest Restaurant Group is an entity that holds leases

                                   4   for the non-California restaurants. Id. ¶¶ 10-11. Plaintiff Cerca Trova Restaurant Group, Inc.

                                   5   owns the other Plaintiffs and is the “ultimate parent of the Out West entities.” Id. ¶¶ 12, 34. AFM

                                   6   is an insurance company. Id. ¶¶ 13, 27. Cerca Trova purchased an insurance policy (the “Policy”)

                                   7   from AFM which insures Cerca Trova along with its subsidiaries. Id. ¶¶ 27, 33-34; id., Ex. A

                                   8   (Policy). The Policy had an effective date of February 15 through December 1, 2020 and provides

                                   9   coverage for “all risks of physical loss or damage” except as excluded by the Policy. Id. ¶¶ 28, 31;

                                  10   Policy at COMPLAINT-00022.

                                  11            Plaintiff alleges the COVID-19 pandemic and presence of the virus in the air makes

                                  12   restaurant properties with outdoor or indoor dining spaces unusable and unfit for normal
Northern District of California
 United States District Court




                                  13   occupancy. FAC ¶ 90. The presence of the virus at Out West’s locations, including on surfaces,

                                  14   also causes physical alteration of the integrity of the property and causes physical loss. Id. ¶ 89.

                                  15   According to Plaintiffs, these conditions constitute “loss” and “damage” under the Policy. Id. ¶¶

                                  16   80-81.

                                  17   B.       Procedural Background
                                  18            Plaintiffs filed their initial complaint on September 29, 2020. ECF No. 1. AFM moved to

                                  19   dismiss, arguing that Plaintiffs’ complaint violated Federal Rule of Civil Procedure 8 because it

                                  20   was needlessly long and “impermissibly contains numerous examples of immaterial, impertinent,

                                  21   and redundant matters, repetitive allegations,” improper legal arguments and “needless citations to

                                  22   ‘evidence’. . . .” Mot. to Dismiss, ECF No. 13. The Court found Plaintiffs’ complaint complied

                                  23   with Rule 8 but their extensive use of footnotes did not comport with the requirements of Rule

                                  24   10(b), which directs that “[a] party must state its claims or defenses in numbered paragraphs, each

                                  25   limited as far as practicable to a single set of circumstances.” Order, ECF No. 17. The Court

                                  26   dismissed with leave to amend for Plaintiffs to remove the footnotes from the Complaint.

                                  27            On December 8, 2020, Plaintiffs filed the operative FAC for declaratory relief, breach of

                                  28   contract, and breach of implied covenant of good faith and fair dealing, alleging that (1) the
                                                                                         2
                                          Case 3:20-cv-06786-TSH Document 38 Filed 03/19/21 Page 3 of 11




                                   1   presence of COVID-19 “on surfaces” and “in the air” at Plaintiffs’ restaurant locations caused

                                   2   physical loss or damage to their property, and (2) the “Governmental Orders issued as a result [of

                                   3   COVID-19] caused physical loss of and/or damage” to Plaintiffs in that they have deprived them

                                   4   of the use and function of their buildings. FAC ¶¶ 2, 89-94.

                                   5            Plaintiffs allege that they are “currently aware of over 100 employees testing positive for

                                   6   COVID-19 across numerous of its insured locations”; “[t]hat there may be several more insured

                                   7   locations where customers visiting the insured location to pick-up food for takeout may have

                                   8   tested positive shortly before or after visiting the insured location, unbeknownst to [Plaintiffs]”;

                                   9   and that “these situations, too, trigger coverage as [Plaintiffs] suffer[] physical loss and/or damage

                                  10   as a result.” FAC ¶¶ 82-84, ¶¶ 87-88. They state they undertake “full deep cleaning and

                                  11   sanitation procedures immediately after [they] become[] aware of a positive test or positive

                                  12   exposure to COVID-19, and additionally undertake[] significant effort to prevent the presence of
Northern District of California
 United States District Court




                                  13   COVID-19 onsite.” Id. ¶ 85. Plaintiffs allege that the presence of COVID-19, “including on

                                  14   surfaces, and/or other properties causes physical alteration of the integrity of the property, causing

                                  15   physical loss and/or damage” and that “the presence of COVID-19 in the air at [Plaintiffs’] insured

                                  16   locations and/or properties caused physical loss and/or damage, including but not limited to, by

                                  17   rendering the locations unusable, uninhabitable and/or unsuitable for the property’s intended

                                  18   purpose.” Id. ¶¶ 89-90. They also claim that “COVID-19 and Governmental Orders issued as a

                                  19   result thereof, have caused physical loss of and/or damage to [Plaintiffs’] property by impairing

                                  20   the ‘value, usefulness, or normal function’ of [Plaintiffs’] premises, rendering them unusable

                                  21   and/or unfit for their normal business operations until such time as the relevant governmental

                                  22   agencies determine it is safe to reopen, and otherwise by damaging [Plaintiffs’] property.” Id. ¶¶

                                  23   92-93.

                                  24            Plaintiffs allege AFM’s failure to diligently pursue a thorough, fair, and objective

                                  25   investigation of their claim and its improper denial of coverage constitute a breach of good faith

                                  26   and fair dealing. Id. ¶ 140. In addition to their Communicable Disease claims (id. ¶¶ 100-06),

                                  27   Plaintiffs seek coverage under the following Policy provisions, each of which in some manner

                                  28   requires physical loss or damage to property: Business Interruption (id. ¶ 109, Policy at
                                                                                          3
                                          Case 3:20-cv-06786-TSH Document 38 Filed 03/19/21 Page 4 of 11




                                   1   COMPLAINT-0040); Protection and Preservation of Property – Property Damage (FAC ¶ 107,

                                   2   Policy at COMPLAINT-0035-36); Extra Expense (FAC ¶ 111, Policy at COMPLAINT-0043);

                                   3   Attraction Property (FAC, ¶ 113, Policy at COMPLAINT-0045); Civil or Military Authority (FAC

                                   4   ¶ 116, Policy at COMPLAINT-0045); Ingress/Egress (FAC ¶ 121, Policy at COMPLAINT-0048);

                                   5   and Supply Chain (FAC ¶ 124, Policy at COMPLAINT-0052), along with Professional Fees

                                   6   associated with these coverages (FAC ¶ 127, Policy at COMPLAINT-0035 (referring to “payable

                                   7   amounts . . . for which this Company has accepted liability”).

                                   8          AFM filed its Answer on December 22, 2020. ECF No. 20.

                                   9                                       III.   LEGAL STANDARD
                                  10          “After the pleadings are closed—but early enough not to delay trial—a party may move for

                                  11   judgment on the pleadings.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is properly

                                  12   granted when, accepting all factual allegations in the complaint as true, there is no issue of
Northern District of California
 United States District Court




                                  13   material fact in dispute, and the moving party is entitled to judgment as a matter of law.” Chavez

                                  14   v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012) (brackets and internal quotation marks

                                  15   omitted). Like a motion to dismiss under Rule 12(b)(6), a motion under Rule 12(c) challenges the

                                  16   legal sufficiency of the claims asserted in the complaint. Id. Indeed, a Rule 12(c) motion is

                                  17   “functionally identical” to a Rule 12(b)(6) motion, and courts apply the “same standard.” Dworkin

                                  18   v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989) (explaining that the “principal

                                  19   difference” between Rule 12(b)(6) and Rule 12(c) “is the timing of filing”); Cafasso, U.S. ex rel.

                                  20   v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011).

                                  21          Judgment on the pleadings should thus be entered when a complaint does not plead

                                  22   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                  23   550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

                                  24   content that allows the court to draw the reasonable inference that the defendant is liable for the

                                  25   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is

                                  26   not akin to a probability requirement, but it asks for more than a sheer possibility that a defendant

                                  27   has acted unlawfully.” Id. (simplified). For purposes of ruling on a Rule 12(c) motion, the Court

                                  28   “accept[s] factual allegations in the complaint as true and construe[s] the pleadings in the light
                                                                                          4
                                            Case 3:20-cv-06786-TSH Document 38 Filed 03/19/21 Page 5 of 11




                                   1   most favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d

                                   2   1025, 1031 (9th Cir. 2008).

                                   3           A district court generally may not consider materials outside the pleadings in deciding a

                                   4   motion under Rule 12(c), and if such materials are presented and not excluded, the motion must be

                                   5   treated as a motion for summary judgment under Rule 56. See Fed. R. Civ. P. 12(d). A district

                                   6   court may, however, consider the following materials without converting a Rule 12(c) motion to a

                                   7   Rule 56 motion: “(1) exhibits to the nonmoving party’s pleading, (2) documents that are referred

                                   8   to in the non-moving party's pleading, or (3) facts that are included in materials that can be

                                   9   judicially noticed.” Yang v. Dar Al-Handash Consultants, 250 F. App’x 771, 772 (9th Cir. 2007).

                                  10                                           IV.    DISCUSSION
                                  11           AFM argues the Court must grant judgment on the pleadings because: (1) the AFM

                                  12   policy’s contamination and loss of use exclusions bar coverage for Plaintiffs’ claims (except as
Northern District of California
 United States District Court




                                  13   may potentially be allowed under the Communicable Disease coverages); (2) COVID-19 and the

                                  14   associated governmental shut-down orders cannot cause or constitute physical loss or damage

                                  15   under the policy as a matter of law; and (3) Plaintiffs’ allegations regarding Communicable

                                  16   Disease coverage fail to state any claim upon which relief can be granted. Mot. at 2.

                                  17   A.      Insurance Policy Interpretation
                                  18           Under California law, the interpretation of an insurance policy is a question of law. Waller

                                  19   v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 18 (1995), as modified on denial of reh'g (Oct. 26, 1995).

                                  20   “While insurance contracts have special features, they are still contracts to which the ordinary

                                  21   rules of contractual interpretation apply.” Bank of the W. v. Superior Court, 2 Cal. 4th 1254, 1264

                                  22   (1992). “If contractual language is clear and explicit, it governs.” Id. In addition, “[t]he terms in

                                  23   an insurance policy must be read in context and in reference to the policy as a whole, with each

                                  24   clause helping to interpret the other.” Sony Comput. Sony Computer Ent. Am. Inc. v. Am. Home

                                  25   Assur. Co., 532 F.3d 1007, 1012 (9th Cir. 2008) (citing Cal. Civ. Code § 1641; Bay Cities Paving

                                  26   & Grading, Inc. v. Lawyers’ Mut. Ins. Co., 5 Cal. 4th 854, 867 (1993); Palmer v. Truck Ins. Exch.,

                                  27   21 Cal. 4th 1109, 1115 (1999)). “[I]f the terms of a promise are in any respect ambiguous or

                                  28   uncertain, it must be interpreted in the sense in which the promisor believed, at the time of making
                                                                                         5
                                            Case 3:20-cv-06786-TSH Document 38 Filed 03/19/21 Page 6 of 11




                                   1   it, that the promisee understood it.” Bank of the W., 2 Cal. 4th at 1264-65 (quoting Cal. Civ. Code

                                   2   § 1649). “Only if this rule does not resolve the ambiguity do [courts] then resolve it against the

                                   3   insurer.” Id. at 1265. California courts have cautioned that language in a contract “cannot be

                                   4   found to be ambiguous in the abstract,” and courts should “not strain to create an ambiguity where

                                   5   none exists.” Waller, 11 Cal. 4th at 18-19.

                                   6   B.      Physical Loss or Damage
                                   7           The parties dispute whether Plaintiffs’ allegations establish loss and/or damage within the

                                   8   Policy’s grant of coverage. AFM argues the presence of COVID-19 does not constitute physical

                                   9   loss or damage because the virus does not cause physical alteration of the property. Mot. at 19.

                                  10   Plaintiffs argue “[t]he presence of COVID-19 constitutes the requisite ‘damage’ to trigger

                                  11   coverage as that undefined term is reasonably understood, because its physical presence

                                  12   transforms property, specifically indoor air and surfaces, from a safe condition to a dangerous and
Northern District of California
 United States District Court




                                  13   potentially deadly condition unsafe and unfit for its intended purpose.” Opp’n at 7. The parties

                                  14   also dispute whether the Policy bars coverage for any condition of property due to the presence of

                                  15   a virus, with AFM arguing the contamination exclusion bars coverage and Plaintiffs arguing it

                                  16   does not. Mot. at 10-17; Opp’n at 15-24.

                                  17           Under California law, the insured has the initial burden of proving that its loss is covered.

                                  18   MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal. App. 4th 766, 777

                                  19   (2010). Once the insured has made that showing, the burden is on the insurer to prove the claim is

                                  20   specifically excluded. Id. California courts have interpreted “direct physical loss” to require a

                                  21   “distinct, demonstrable, physical alteration of the property” or a “physical change in the condition

                                  22   of the property.” See id. at 779-800 (simplified). Accordingly, “a detrimental economic impact,”

                                  23   such as limited use of property, “unaccompanied by a distinct, demonstrable, physical alteration of

                                  24   the property,” is insufficient to claim a “direct physical loss.” Id. at 779. Where a policy

                                  25   additionally requires “direct physical loss of or physical damage to property,” there must either be

                                  26   a physical change in the condition or a permanent dispossession of the property. See Mudpie, Inc.

                                  27   v. Travelers Cas. Ins. Co. of Am., 2020 WL 5525171, at *4 (N.D. Cal. Sept. 14, 2020) (“finding

                                  28   that a more expansive interpretation of ‘direct physical loss of property’ to include dispossession
                                                                                         6
                                          Case 3:20-cv-06786-TSH Document 38 Filed 03/19/21 Page 7 of 11




                                   1   of property would require a ‘permanent dispossession.’”).

                                   2          The overwhelming majority of courts have concluded that neither COVID-19 nor the

                                   3   governmental orders associated with it cause or constitute property loss or damage for purposes of

                                   4   insurance coverage. These decisions have reasoned that the virus fails to cause physical alteration

                                   5   of property because temporary loss of use of property (if any) during a pandemic and while

                                   6   government orders are in effect does not qualify as physical loss or damage. See e.g., Protégé

                                   7   Rest. Partners LLC v. Sentinel Ins. Co., Ltd., 2021 WL 428653, at *4 (N.D. Cal. Feb. 8, 2021)

                                   8   (“Every California court that has addressed COVID-19 business interruption claims to date has

                                   9   concluded that government orders that prevent full use of a commercial property or that make the

                                  10   business less profitable do not themselves cause or constitute “direct physical loss of or physical

                                  11   damage to” the insured property.”) (collecting cases); Kevin Barry Fine Art Assocs. v. Sentinel Ins.

                                  12   Co., Ltd., 2021 WL 141180, at *3 (N.D. Cal. Jan. 13, 2021) (“Numerous courts have considered
Northern District of California
 United States District Court




                                  13   whether allegations similar to KBFA’s constitute a ‘direct physical loss of . . . property, and the

                                  14   overwhelming majority have concluded that temporarily closing a business due to government

                                  15   closure orders during the pandemic does not constitute a direct loss of property under insurance

                                  16   policies with the same coverage provision.”) (collecting cases); Palmdale Est., Inc. v. Blackboard,

                                  17   2021 WL 25048 *2 (N.D. Cal., 2021) (“The majority view — including in this district — is that

                                  18   ‘direct physical loss’ provisions . . . do not cover lost business income or expenses resulting from

                                  19   closure orders. . . ”); O’Brien Sales & Mktg., Inc. v. Transp. Ins. Co., 2021 WL 105772, at *4

                                  20   (N.D. Cal. Jan. 12, 2021) (“‘the presence of the virus itself, or of individuals infected with the

                                  21   virus, at [plaintiff’s] business premises or elsewhere [does] not constitute direct physical loss of or

                                  22   damage to property.’”) (quoting Pappy’s Barber Shops, Inc. v. Farmers, ___ F. Supp. 3d ___,

                                  23   2020 WL 5847570, at *1 (S.D. Cal. Oct. 1, 2020) (“The primary additions to the proposed

                                  24   amended complaint are speculative allegations that the COVID-19 virus, or individuals infected

                                  25   by the virus, likely had entered Plaintiffs’ premises at the time of the COVID-19 Civil Authority

                                  26   Orders. Even assuming the truth of these allegations, the presence of the virus itself, or of

                                  27   individuals infected the virus, at Plaintiffs’ business premises or elsewhere do not constitute direct

                                  28   physical losses of or damage to property. Moreover, even if they do constitute direct physical
                                                                                          7
                                          Case 3:20-cv-06786-TSH Document 38 Filed 03/19/21 Page 8 of 11




                                   1   losses of or damage to property, they were not the cause of the business income losses for which

                                   2   Plaintiffs’ seek coverage here.”)); Ba Lax, LLC v. Hartford Fire Ins. Co., 2021 WL 144248, at *3

                                   3   (C.D. Cal. Jan. 12, 2021) (collecting cases). Thus, since the Policy requires physical loss or

                                   4   damage, and Plaintiffs’ claims do not constitute physical loss or damage as a matter of law,

                                   5   Plaintiffs cannot state a valid claim for relief.

                                   6           Plaintiffs cite Mudpie in support of their position that COVID-19 on property would be

                                   7   capable of causing damage to property. Opp’n at 8. It admits that the insured there “had made no

                                   8   such allegation and, thus, there was no coverage,” Opp’n at 8, but points to the court’s statement

                                   9   in dicta that “[h]ad Mudpie alleged the presence of COVID-19 in its store, the Court’s conclusion

                                  10   about an intervening physical force would be different. SARS-CoV-2 — the coronavirus

                                  11   responsible for the COVID-19 pandemic, which is transmitted either through respiratory droplets

                                  12   or through aerosols which can remain suspended in the air for prolonged periods of time – is . . . a
Northern District of California
 United States District Court




                                  13   ‘physical force’”. Mudpie, 2020 WL 5525171, at *5. However, as discussed above, the

                                  14   overwhelming majority of cases issued after Mudpie have found otherwise. Further, it is well-

                                  15   settled that “observations, commentary, or mere dicta touching upon issues not formally before the

                                  16   Court do not constitute binding determinations.” Dunbar v. Google, Inc., 2012 WL 6202797, at

                                  17   *10 (N. D. Cal., 2012).

                                  18           Plaintiffs also rely on several out-of-state decisions to suggest that mere loss of use or

                                  19   access to property constitutes “direct physical loss of or damage” to property. Opp’n at 8 (citing

                                  20   Shakespeare Festival Ass’n v. Great Am. Ins. Co., 2016 WL 3267247, at *9 (D. Or. June 7, 2016),

                                  21   vacated, 2017 WL 1034203 (D. Or. Mar. 6, 2017) (finding property sustained “physical loss or

                                  22   damage” where wildfire smoke made theatre “uninhabitable and unusable”); Gregory Packaging,

                                  23   Inc. v. Travelers Prop. Cas. Co. of Am., 2014 WL 6675934, at *6 (D.N.J. Nov. 25, 2014) (finding

                                  24   that “ammonia discharge inflicted ‘direct physical loss of or damage to” property, where

                                  25   “ammonia physically rendered the facility unusable”). However, courts in this District have

                                  26   rejected similar arguments that loss of use or access constitutes direct physical loss, noting that the

                                  27   cases plaintiffs cited, the same cases that Plaintiffs cite here, “involved an intervening physical

                                  28   force which made the premises uninhabitable or entirely unusable.” Colgan v. Sentinel Ins. Co.,
                                                                                           8
                                          Case 3:20-cv-06786-TSH Document 38 Filed 03/19/21 Page 9 of 11




                                   1   Ltd., 2021 WL 472964, at *3 (N.D. Cal. Jan. 26, 2021); Mudpie, 2020 WL 5525171, at *4.

                                   2          Further, the cases Plaintiffs cite are distinguishable because this case involves a virus,

                                   3   which “can be disinfected and cleaned” from surfaces. See, e.g., O’Brien, 2021 WL 105772, at *4

                                   4   (no physical loss or damage because surfaces contaminated with the novel coronavirus “can be

                                   5   disinfected and cleaned”) (citing Mama Jo’s, Inc. v. Sparta, 2018 WL 3412974, *9 (S.D. Fla.,

                                   6   2018), aff’d, 823 F. App’x 868 (11th Cir. 2020) (presence of construction debris and dust from

                                   7   road work did not constitute physical loss of or damage to covered property; “[t]he fact that the

                                   8   restaurant needed to be cleaned more frequently does not mean Plaintiff suffered a direct physical

                                   9   loss or damage”)); Kevin Barry Fine Art Assocs., 2021 WL 141180, at *6 (“Even if KBFA had

                                  10   included allegations regarding the virus being present on and damaging the property, they would

                                  11   not be plausible.”; citing cases in which there was no coverage because COVID-19 can be

                                  12   disinfected and cleaned from surfaces); Terry Black’s Barbecue, LLC v. State Auto. Mut. Ins. Co.,
Northern District of California
 United States District Court




                                  13   2020 WL 7351246, at *7 (W.D. Tex. Dec. 14, 2020) (“Even assuming that the virus that causes

                                  14   COVID-19 was present at Plaintiffs’ properties, it would not constitute the direct physical loss or

                                  15   damage required to trigger coverage under the Policy because the virus can be eliminated. The

                                  16   virus does not threaten the structures covered by property insurance policies, and can be removed

                                  17   from surfaces with routine cleaning and disinfectant”); Promotional Headwear Int’l v. Cincinnati

                                  18   Ins. Co., 2020 WL 7078735, at *8 (D. Kan. Dec. 3, 2020) (“even assuming that the virus

                                  19   physically attached to covered property, it did not constitute the direct, physical loss or damage

                                  20   required to trigger coverage because its presence can be eliminated. Much like the dust and debris

                                  21   at issue in Mama Jo’s, routine cleaning and disinfecting can eliminate the virus on surfaces”);

                                  22   Rococo Steak, LLC v. Aspen Spec. Ins. Co., 2021 WL 268478, at *4 (M.D. Fla. Jan. 27, 2021)

                                  23   (“like the coating of dust and debris in Mama Jo’s, the surfaces allegedly contaminated by

                                  24   COVID-19 seem to only require cleaning to fix.”). On this point, the Court notes that Plaintiffs

                                  25   admit that COVID-19 can be cleaned, alleging that “Out West undertakes full deep cleaning and

                                  26   sanitation procedures after it becomes aware of a positive test or positive exposure to COVID-19.”

                                  27   FAC ¶ 84; see also id. ¶ 112 re: claimed disinfection/cleaning costs. Further, the property was not

                                  28   rendered “unusable,” as Plaintiffs admit their restaurants remained open for delivery and takeout at
                                                                                         9
                                           Case 3:20-cv-06786-TSH Document 38 Filed 03/19/21 Page 10 of 11




                                   1   all locations, with outdoor dining at some locations. FAC ¶¶ 83, 95-96, 112. 1

                                   2           In sum, the Court finds that Plaintiffs have not plausibly alleged “direct physical loss of or

                                   3   damage to” property, as required by the Policy, and their alleged losses are not covered as a matter

                                   4   of law. Because the Court finds that Plaintiffs cannot allege direct physical loss or damage, it

                                   5   need not address the scope of the Policy’s virus exemption. See Kevin Barry Fine Art Assocs.,

                                   6   2021 WL 141180, at *3, 6 (court determined it did not need to address the virus exclusion in a

                                   7   policy because the plaintiff had failed to allege direct physical loss); Geragos & Geragos Engine

                                   8   Co. No. 28, LLC v. Hartford Fire Ins. Co., 2020 WL 7350413, at *4 (C.D. Cal. Dec. 3, 2020)

                                   9   (“Because the Court finds that G&G has not suffered any ‘direct physical loss of or physical

                                  10   damage to’ its property, the Court . . . does not reach the issue of whether the virus exclusion

                                  11   applies.”); Stanford Ranch, Inc. v. Md. Cas. Co., 89 F.3d 618, 626-27 (9th Cir. 1996) (If there is

                                  12   no coverage, the inquiry ends as “[t]here is no need to look to the exclusions because they cannot
Northern District of California
 United States District Court




                                  13   expand the basic coverage granted in the insuring agreement.”); Glavinich v. Commonwealth Land

                                  14   Title Ins. Co., 163 Cal. App. 3d 263, 270 (1984), as modified (Jan. 15, 1985) (“There are literally

                                  15   hundreds of problems that may affect real property . . . and it would be a limitless task for the

                                  16   insurer to specifically enumerate each of them as being excluded from coverage. Coverage is

                                  17   defined in the first instance by the insuring clause, and when an occurrence is clearly not included

                                  18   within the coverage afforded by the insuring clause, it need not also be specifically excluded.”).

                                  19           Accordingly, Plaintiffs’ claims in this case must be dismissed. However, this Order does

                                  20   not address any pending claims Plaintiffs may have with AFM regarding Communicable Disease

                                  21   coverage under the Policy, as AFM admits those remain under consideration. See Mot. at 4

                                  22   (“Importantly, on April 17, 2020, AFM requested additional information regarding potential

                                  23   Communicable Disease claims identified by Plaintiffs, noting that it had not denied those

                                  24

                                  25   1
                                         Plaintiffs also cite to a California state case in which the court held that the presence of asbestos
                                  26   in an insured’s building constituted “property damage” that amounted to “physical injury,” even
                                       though the building was not structurally altered. Armstrong World Indus., Inc. v. Aetna Cas. &
                                  27   Sur. Co., 45 Cal. App. 4th 1, 90 (1996). However, the court specifically found that asbestos-
                                       containing building materials are “physically linked with or physically incorporated into the
                                  28   building and therefore physically affect[] tangible property.” Id. at 91. Again, that contrasts with
                                       the nature of COVID-19, which can be disinfected and cleaned.
                                                                                            10
                                           Case 3:20-cv-06786-TSH Document 38 Filed 03/19/21 Page 11 of 11




                                   1   claims.”).

                                   2                                           V.    CONCLUSION
                                   3           For the reasons stated above, the Court GRANTS AFM’s motion for judgment on the

                                   4   pleadings. The Court will not provide leave to amend because, in light of Plaintiffs’ allegations

                                   5   regarding COVID-19 and the Policy provisions regarding direct physical loss of property, doing

                                   6   so would be futile. See Kevin Barry Fine Art Assocs., 2021 WL 141180, at *7 (granting motion

                                   7   for judgment on the pleadings in COVID-19 insurance coverage case without leave to amend).

                                   8   Accordingly, the Court DISMISSES Plaintiffs’ claims WITH PREJUDICE.2 The Court shall

                                   9   enter a separate judgment, after which the Clerk shall close the file.

                                  10           IT IS SO ORDERED.

                                  11

                                  12   Dated: March 19, 2021
Northern District of California
 United States District Court




                                  13
                                                                                                     THOMAS S. HIXSON
                                  14                                                                 United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       2
                                        As dismissal is with prejudice, AFM’s motion to stay discovery (ECF No. 27) is denied as moot.
                                       Plaintiffs’ request for judicial notice (ECF No. 30) is also denied as moot.
                                                                                         11
